Citation Nr: 1442543	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  13-25 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than February 1, 2006 for the payment of disability compensation for service-connected encephalopathy.   


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran served on active duty from August 1951 to September 1955, and remained on temporary disability retirement list status until June 30, 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 determination of a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2014, the Veteran testified at a Travel Board hearing over which the undersigned Veterans Law Judge presided.  

The Veteran was represented by Oklahoma Department of Veterans Affairs (ODVA).  However, in September 2013 the Veteran revoked his appointment of ODVA as his representative.  The Veteran has not submitted a new Form 21-22 appointing a new representative.  As such, the Board recognizes the Veteran as currently unrepresented.

The issue service connection for a left ear hearing problem has been raised    by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it  and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On January 30, 2006, the RO received the Veteran's claim for disability compensation for service-connected encephalopathy; a June 2006 rating decision confirmed the 50 percent evaluation, with payment of compensation beginning February 1, 2006.  The Veteran did not appeal the effective date of the award of compensation.

2.  In a January 2009 conference with a Decision Review Officer (DRO), the Veteran's representative first raised the question of an earlier effective date for payment of the compensation for encephalopathy.  


CONCLUSION OF LAW

The Veteran's freestanding claim for an effective date earlier than February 1, 2006 for the payment of disability compensation for service-connected encephalopathy is not authorized by law.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302 (2013); Rudd v. Nicholson, 20 Vet. App. 296 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  

However, regarding the matter of an earlier effective date, as discussed below, the resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to finality of RO decisions and assignment of effective dates.  The VCAA is therefore inapplicable and need not be considered with regard to the claim for an earlier effective date for the payment of compensation for service-connected encephalopathy.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

In June 2014, the Veteran testified at a Travel Board hearing over which the undersigned Veterans Law Judge presided.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issue on appeal and inquired as to the merits of the appellant's claim. The appellant was offered an opportunity to ask the undersigned questions.  The appellant has not asserted that VA failed to comply with these duties; he has not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that no further action pursuant to Bryant is necessary.  


Earlier Effective Date

The Veteran contends that an effective date prior to February 1, 2006 for the payment of disability compensation for service-connected encephalopathy is warranted.  He alleges he should receive payment beginning in 1958 when he was removed from the temporary disability retired list (TDRL).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. §3.400.  In particular, the effective date of the grant of benefits based on a reopened claim shall be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r). 

By history, on April 2, 1956 the Veteran submitted a claim for VA compensation benefits.  This included documents indicating Veteran was on the TDRL and receiving retired pay.  An April 9, 1956 rating decision granted service connection for encephalopathy and assigned a 50 percent disability rating, effective October 1, 1955.  However, because the Veteran was in receipt of TDRL pay, no VA benefits would be paid to him unless a waiver of retired pay was received.  No waiver was received, and in a September 1956 letter, the Veteran was advised that his claim for compensation was denied because he did not return forms to waive retired pay in lieu of compensation.

On February 17, 1959, the Veteran submitted an application for Compensation or Pension.  He indicated that he had received disability severance pay from the Armed Forces in the amount of $1,680.  A February 20, 1959 deferred rating decision requested that a VA examination be scheduled in connection with the claim for VA benefits.  A VA examination was scheduled for April 9, 1959.  
The Veteran notified VA that he would be unable to attend this examination.  Accordingly, the examination was rescheduled, apparently more than once, and notices were sent of the new examination dates on May 9, 1959 and July 15, 1959.  The last VA examination was scheduled on August 6, 1959.  It is apparent that the Veteran did not report for any examination and no correspondence from the Veteran had been received regarding his failure to report.  

By correspondence dated August 25, 1959, the RO notified the Veteran that his claim for VA benefits had been denied because he had failed to report for this examination.  He was also informed that no further action would be taken on this claim, unless the Veteran informed the VA of his willingness to report for a VA examination.  No further correspondence was received from the Veteran until January 2006, when he filed a claim for VA benefits.  

By a rating decision in June 2006, following a VA examination of the Veteran, the RO continued the Veteran's 50 percent disability rating for the service-connected encephalopathy.  The Veteran was informed that payment of benefits would start on February 1, 2006, the first day of the month after which VA received the January 2006 VA Form 21-526.  38 C.F.R. § 3.31.  The notification letter was issued in July 2006.

Although the Veteran disagreed with other issues addressed in the June 2006 rating decision, he did not challenge the effective date of the payment of benefits for service-connected encephalopathy within the one-year appeal period.  It was not until 2009 that the Veteran's representative first raised the question of entitlement to retroactive payment for compensation for encephalopathy.  Accordingly, the June 2006 rating decision with July 2006 notification letter advising the Veteran of a February 1, 2006 payment date for compensation, is final.  38 C.F.R. §§ 20.200, 20.302 (2013). 

The Veteran's current claim represents a free standing earlier effective date claim which is challenging the prior final decision.  In Rudd v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding claim for an earlier effective date in an attempt to overcome the finality of an unappealed RO decision.  See Rudd, 20 Vet. App. 296, 299-300 (2006).  The Court reasoned that allowing such claims would vitiate the rule of finality.  Id. at 300; see also DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) ("Except as provided by law, when a    case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded."); Sutton v. Nicholson, 20 Vet. App. 419, 424-25 (2006) (holding that, where the appellant receives notice of a decision and a fair opportunity to appeal it, there is no basis to abate the finality of the decision).  

In this case, the effective date of payment assigned in conjunction with the June 2006 rating decision was not appealed, and the Veteran has not alleged clear and unmistakable error (CUE) in the 2006 decision.  A request for an earlier effective date of payment was not received until 2009 and represents an impermissible free-standing claim for an earlier effective date.  As such, while the Board sympathizes with the Veteran's contentions, there is no basis upon which an earlier effective  date can be awarded based on the instant claim, and the appeal must be dismissed.  Rudd, supra.

ORDER

The claim for entitlement to an effective date earlier than February 1, 2006 for the payment of disability compensation for service-connected encephalopathy is dismissed.   



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


